DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 10/20/2020 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the upper and lower pillars prevent lateral expansion of the first beam”.  While the language is repeated in the specification, it is not clear what is meant by the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romero (US# 2019/0315298).
Romero disclose all the limitations of the instant claims including; an energy absorbing beam, comprising: a top plate (38 or one ring 40 of a selected three ring portion) and a bottom plate (36 or a third ring 40 of the selected portion); a plurality of upper pillars (elements 42 on the left half in figure 8; or the pillars 42 connected between the selected one ring 40 and a second intervening ring 40) extending from the top plate toward the bottom plate; a plurality of lower pillars (elements 42 on the right half in figure 8; or the pillars 42 connected to the intervening second ring 40 and the selected third ring) extending from the bottom plate toward the top plate; a first beam (and ring 40; or the second ring of the selected three rings) extending laterally between the top plate and the bottom plate and attached to the upper and lower pillars, wherein energy from an impact onto the top or bottom plate is 

    PNG
    media_image1.png
    811
    1079
    media_image1.png
    Greyscale

	Regarding claim 5, each of the plurality of upper pillars 42 is straight and substantially perpendicular to the top plate 38 or 40, and each of the plurality of lower pillars 42 is straight and substantially perpendicular to the bottom plate 36 or 40.
	Regarding claim 6, each of the upper 42 and lower pillars 42 are adapted to transfer substantially all of the energy from an impact to the top (38 or 40) and bottom plates (36 or 40) through the upper and lower pillars to the first beam 40, and the first beam is adapted to bend to absorb the energy of the impact.  Figure 9.  Note there is no deformation in the pillars 42 at lower forces.  [0049]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Romero (US# 2019/0315298) in view of Martini et al (US# 2017/0144618).
Romero further discloses the device in partially deformed state where the first beam 40 has a curved shape including a plurality of alternating peaks and valleys, a distal end of one of the plurality of upper pillars 42 being attached to each of the plurality of peaks and a distal end of one of the plurality of lower pillars 42 being attached to each of the plurality of valleys.  Figure 9.  Alternatively, Martini et al disclose a similar structure and further teach forms of both lineal and non-linear (curved, wavy, arcuate) shape [0054].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the beams in a wavy shape in the rest state, as suggested by Martini et al, to adapt the compression characteristics to a particular application.  Note curving the beams of Romero in one direction where the upper pillars are connected to peaks would expand the length of the initial stage of compression whereas connecting the upper pillars to valleys would have the effect of shortening the initial stage of compression. 
Regarding claim 3, impact onto either the top plate (38 or 40) or the bottom plate (36 or 40) acts to push the top plate toward the bottom plate, wherein the first beam bends as the plurality of upper pillars moves toward the bottom plate and the plurality of lower pillars moves toward the top plate.  Figures 9-10.

Regarding claim 5, each of the plurality of upper pillars 42 is straight and substantially perpendicular to the top plate, and each of the plurality of lower pillars 42 is straight and substantially perpendicular to the bottom plate.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Romero (US# 2019/0315298) in view of Bottlang et al (US# 2016/0353825).
Romero discloses all the limitations of the instant claim with exception to after bending of the first beam the energy absorbing beam continues to absorb the energy of the impact through bending of the upper and lower pillars and the first beam.   Romero does not indicate if pillars 42 ultimately bend on full collapse of the device, however, the slenderness of the pillars 42 would appear to be subject to bending or buckling.  Alternatively, Bottlang et al indicates the desirability of buckling to minimize energy stored and therefore potential for hazardous rebound [0003].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the pillars of Romero to buckle in the final stage of compression, as suggested by Bottlang et al, to minimize potential of hazardous rebound in the most severe of impacts.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK